Order entered April 11, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01057-CR

                                    ROY OLIVER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-18595-V

                                             ORDER
       Before the Court is appellant’s April 5, 2019 third motion for extension of time to file his

brief. As grounds for extension, appellant cites the district clerk’s failure to file a supplemental

clerk’s record containing the jury charges as directed in the Court’s March 8, 2019 order granting

appellant’s second extension of time to file his brief.

       Upon further review, the Court has determined that both the guilt/innocence and

punishment charges are contained within the sealed clerk’s record filed into the appellate record.

Although not listed in the document index, the guilt/innocence charge begins on page 371. The

punishment charge begins on page 408.
       Accordingly, the Court VACATES that portion of its March 8, 2019 order directing the

Dallas County District Clerk to file a supplemental clerk’s record containing the trial court’s jury

charges.

       We GRANT appellant’s third motion for extension to the extent we EXTEND the time

to file appellant’s brief until April 22, 2019. If appellant’s brief is not filed by April 22, 2019,

this appeal may be abated for the trial court to make findings in accordance with rule of appellate

procedure 38.8.

       We DIRECT the Clerk to transmit a copy of this order, by electronic transmission, to

Felicia Pitre, Dallas County District Clerk; and to counsel for the parties.


                                                      /s/     BILL PEDERSEN, III
                                                              JUSTICE




                                                –2–